Citation Nr: 9920072	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.  

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right leg and right thigh, 
currently rated 20 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the left leg, currently rated 10 
percent disabling.  

4.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the left arm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1968 to 
July 1971.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO), 
and it was remanded in February 1998 for additional 
development.  


FINDINGS OF FACT

1.  A left foot disorder was not present in service, nor is 
the appellant shown to have a left foot disability that is 
etiologically related to or caused by his service-connected 
disabilities of the right and left lower extremities.  

2.  Residuals of shell fragment wounds of the right leg 
(Muscle Group XI) and right thigh (Muscle Group XIII) are 
manifested by moderate disability in each muscle group.  

3.  Residuals of shell fragment wounds of the left leg are 
manifested by moderate disability.  

4.  The appellant has a tender scar in the right knee area 
that is associated with his shell fragment wounds of the 
right leg and right thigh.  

5.  The appellant has a tender scar in the left ankle area 
that is associated with his shell fragment wounds of the left 
leg.  

6.  The appellant has mild ulnar paralysis associated with 
his shell fragment wound of the left arm.  

7.  The appellant has a tender scar in the left wrist area 
that is associated with his shell fragment wound of the left 
arm.  


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred in or aggravated in 
the appellant's military service, nor does he have a left 
foot disorder that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(1991); 38 C.F.R. §§ 3.303(d), 3.310(a) (1998).  

2.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of shell fragment wounds of the right 
leg and right thigh are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 5311 (1998).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of shell fragment wounds of the left 
leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 5311 (1998).  

4.  The schedular criteria for a 10 percent evaluation for a 
scar in the right knee area, associated with shell fragment 
wounds of the right leg and thigh, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
7804 (1998); Esteban v. Brown, 6 Vet. App. 259 (1994).  

5.  The schedular criteria for a 10 percent evaluation for a 
scar in the left ankle area, associated with shell fragment 
wounds of the left leg, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

6.  The schedular criteria for a 10 percent evaluation for 
residuals of a shell fragment wound of the left arm are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 8516 (1998).  

7.  The schedular criteria for a 10 percent evaluation for a 
scar in the left wrist area, associated with a shell fragment 
wound of the left arm, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has left foot disability that 
has developed as a result of an altered gait caused by his 
service-connected disabilities of the lower extremities, and 
that service connection should be granted for a left foot 
disorder on a secondary basis.  He also claims that his 
service-connected residuals of shell fragment wounds of the 
right leg and right thigh, residuals of shell fragment wounds 
of the left leg, and residuals of a shell fragment wound of 
the left arm are more severely disabling than currently 
evaluated, thereby warranting higher ratings.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claims for increased evaluations for 
residuals of shell fragment wounds of the right leg and right 
thigh, left leg, and left arm have been properly developed.  
There is no indication of any additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: six groups for the 
shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 
three groups for the forearm and hand (Diagnostic Codes 5307 
through 5309); three groups for the foot and leg (Diagnostic 
Codes 5310 through 5312); six groups for the pelvic girdle 
and thigh (Diagnostic Codes 5313 through 5318); and five 
groups for the torso and neck (Diagnostic Codes 5319 through 
5323).  There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, except in the case of an 
ankylosed knee, where Muscle Group XIII, if disabled, will be 
rated, but at the next lower level than that which would 
otherwise be assigned, and in the case of an ankylosed 
shoulder, where the evaluation of the shoulder joint under 
Diagnostic Code 5200, if Muscle Groups I and II are severely 
disabled, will be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle groups 
themselves will not be rated.  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of muscle groups I and II acting 
upon the shoulder.  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(a), (b), and (c).  

Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe, with the following 
characteristics for each type: (1) slight disability of 
muscles. (i) type of injury- simple wound of muscle without 
debridement or infection, (ii) history and complaint- service 
department record of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of this section, (iii) objective findings- 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue; (2) moderate disability 
of muscles. (i) type of injury- through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection, (ii) history and complaint- service department 
record or other evidence of in-service treatment for the 
wound, and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles, (iii) 
objective findings- entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side; 
(3) moderately severe disability of muscles. (i) type of 
injury- through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring, (ii) history and 
complaint- service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, and, if present, evidence of inability to 
keep up with work requirements, (iii) objective findings- 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
positive evidence of impairment demonstrated on tests of 
strength and endurance as compared with the sound side; (4) 
severe disability of muscles. (i) type of injury- through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, (ii) history 
and complaint- service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements, (iii) objective findings- 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area on 
palpation, muscle swelling and abnormal hardening in 
contraction, and severe impairment of function indicated on 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side.  If present, the following are also signs of severe 
muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d).  

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  There are locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons repaired by suture, and in such cases 
requirements for severe ratings are not necessarily met.  38 
C.F.R. § 4.72.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar under Diagnostic Code 7803 when it is 
poorly nourished, with repeated ulceration, or under 
Diagnostic Code 7804 when it is tender and painful on 
objective demonstration.  Scars may also be rated under 
Diagnostic Code 7805 as for limitation of function of the 
body part affected.  

Notably, however, in rating any disorder it must kept in mind 
that "[t]he evaluation of the same disability under various 
diagnoses is to be avoided. . . . Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14.  The 
assignment of more than one rating for the same disability 
constitutes impermissible "pyramiding" of benefits. See 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  It is possible, 
though, "for a veteran to have separate and distinct 
manifestations" from the same injury, so as to permit the 
assignment of separate disability ratings.  See Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).  In Esteban v. Brown, 
6 Vet. App. 259 (1994), the United States Court of Appeals 
for Veterans Claims (Court) held that multiple conditions 
associated with the same injury which were each manifested by 
symptomatology that was distinct and separate (not 
duplicative of or overlapping with the symptomatology of the 
other conditions) were entitled to separate evaluations.  The 
"critical element" in determining whether separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Id, at 261.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

I.  A Left Foot Disorder

Initially, the Board notes that the appellant's service-
connected residuals of shell fragments wounds of the left leg 
include disability in the left ankle.  Therefore, the claim 
of entitlement to service connection for a left foot disorder 
will be evaluated as to whether there is any disability in 
the appellant's left foot, exclusive of the left ankle, that 
is attributable to a disease or injury incurred in service.  

Service medical records do not show any complaint or 
treatment for a left foot disorder.  The initial postservice 
medical examination was performed by VA in August 1971and 
revealed third degree, flat feet that seemed to be 
troublesome and which improved with arch supports.  

A December 1974 VA medical examination revealed structural 
problems with the feet that consisted of bilateral third 
degree flat feet with marked pronation of the medial borders 
of both feet and marked depression of the longitudinal toes 
of both feet, hammer toe deformities of the lateral four toes 
of both feet, and corns on both second toes.  

An August 1991 VA surgical examination revealed callous 
formation in the sole of the left foot in the region of the 
transverse arch that was painful on gentle palpation.  That 
same VA physician indicated in a later VA surgical 
examination report, dated in March 1993, that the appellant's 
left foot and ankle problems were etiologically related to 
residuals of a shrapnel wound in the region of the left foot 
and to distortion of gait caused by shrapnel injuries to the 
right leg.  However, no specific left foot disorder was 
identified by the VA physician.  

The examiner at a subsequent VA orthopedic examination in 
June 1993 noted mild pes planus deformity of both feet and a 
rather prominent callus on the plantar aspect over the second 
metatarsal.  There was no increase or decrease in callosity 
formation on the left foot as compared to the right foot, nor 
was there any clinical instability of the lateral or medial 
aspect of the left foot and ankle as compared to the right 
foot and ankle.  There was no mention of any relationship 
between the appellant's residuals of shell fragment wounds to 
the lower extremities (including the left ankle area) and a 
left foot disorder.  The diagnosis was mild, flexible pes 
planus, asymptomatic.  

Pursuant to the Board's February 1998 remand, the appellant 
was provided a VA examination in March 1998 to determine 
whether he had a left foot disorder that was related to 
military service.  An X-ray of the left ankle showed a large 
spur at the junction of the head and neck of the left talus, 
and an X-ray of the left foot revealed a very small cystic 
area in the medial aspect of the head of the first 
metatarsal.  The examiner opined that the spur at the left 
talus was not the result of shrapnel wounds.  

After careful and longitudinal review of the evidence, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim that he has a left foot disorder that 
is related to an injury in service.  Although the VA 
physician who performed the March 1993 surgical examination 
reported left foot and ankle disability associated with the 
shell fragment wound to the left ankle and an abnormal gait 
caused by shell fragment wounds to the lower extremities, he 
did not identify any particular left foot disorder.  The 
medical evidence does not reveal a causal relationship 
between the calluses on the left foot, noted in August 1991, 
and the spur at the left talus, noted in March 1998, and the 
shell fragment wounds of the appellant's lower extremities.  
Absent competent medical evidence establishing that the 
appellant has an identifiable left foot disorder that had its 
origin in service, or that was caused by a service-connected 
disability, the Board is unable to identify a basis to grant 
service connection for a left foot disorder.  

II.  Residuals of Shell Fragment Wounds
 of the Right Leg and Right Thigh

Service medical records show that the appellant sustained 
multiple shell fragment wounds to the right lower extremity 
on February 28, 1968, with delayed primary closure performed 
on March 4, 1968.  It was reported that there was no evidence 
of residual nerve or artery damage in the right lower 
extremity.  

The August 1971 VA examination revealed a well-healed scar 
beginning on the posteromedial aspect of the distal one forth 
of the right thigh and extending obliquely across the 
popliteal space and down to the lateral aspect of the right 
lower leg, for an overall length of twelve inches, and a 
maximum width of two inches.  Well healed, nontender, and 
nonadherent scars were noted on the posterior aspect of the 
right lower leg, one at the mid one-third and the other at 
the lower one-third.  A two inch scar was located on the 
anterolateral aspect of the middle one-third of the right leg 
and was associated with muscle hernia.  A five degree loss of 
extension was noted in the right knee.  There was no evidence 
of neurological or arterial injury, or muscle atrophy, in the 
right lower extremity, and the appellant indicated that he 
was no aware of any significant neurological or arterial 
injury.  

At an August 1991 VA surgical examination, the appellant 
complained of recurrent difficulty with cramping in the 
musculature of his legs below the knee, as well as some 
cramps in the musculature of the thigh.  Moderate loss of 
underlying soft tissue was noted beneath scars on the 
posterolateral aspect of the right leg at the junction of its 
middle and lower third and on the anterior compartment of the 
leg at the junction of its middle and "upper" third.  A 
twenty-six centimeter scar extending from below the right 
knee posteriorly upward to the posteromedial aspect of the 
thigh had significant tenderness on palpation.  Pain was 
noted in the region of the lateral collateral ligament of the 
right knee, causing significant discomfort.  

The March 1993 VA surgical examination revealed moderate loss 
of underlying soft tissue beneath athree centimeter scars on 
the lateral aspect of the right leg at the junction of its 
middle and lower third and on the posterior aspect of the leg 
at the same level.  There was also a twenty-seven centimeter 
scar in the region of the popliteal fossa that had some 
thickening and fixation to the underlying musculofascial 
structures.  

At the March 1998 VA examination, the appellant described 
spasms in both lower extremities, which required massage at 
night.  He walked with a cane in the right hand and seemed to 
have a drop-foot or slapping-type of gait on the right.  He 
was wearing a shoe with metatarsal bars bilaterally.  On 
standing, he demonstrated a slight increase in genu valgum on 
the right as compared to the left.  The sigmoid incision that 
extended posteriorly from below the right knee to the right 
thigh was retracted slightly and adhered somewhat to the 
deeper tissues in the central portion.  The scar in the 
center one third of the right lower extremity was broadened 
slightly, retracted, and attached to the deeper structures.  
With efforts, the appellant demonstrated a muscle hernia in 
the anterior tibialis muscle tissue.  He indicated that the 
right thigh did not give him symptoms, but he described some 
pain in the back of the right knee in an area close to the 
sigmoid incision.  

Service connection was granted for residuals of shell 
fragment wounds of the right leg by a September 1971 rating 
decision, and a 10 percent evaluation was assigned under 
Diagnostic Code 5311 from July 20, 1971.  A November 1991 
rating decision determined that the residuals of shell 
fragment wounds of the right leg (Muscle Group XI) and the 
right thigh (Muscle Group XIII) represented moderate 
disability in each muscle group and assigned a 10 percent 
evaluation for each, and assigned a combined evaluation of 20 
percent under Diagnostic Code 5311 from July 20, 1971.  

Injury to Muscle Group XI, involving the posterior and 
lateral crural muscles and muscles of the calf, is evaluated 
as to disability affecting the following functions: 
propulsion and plantar flexion of the foot; stabilization of 
the arch; flexion of the toes; and flexion of the knee.  A 
30 percent disability evaluation is assigned for severe 
injury; a 20 percent evaluation is assigned for moderately 
severe injury; a 10 percent evaluation is assigned for 
moderate injury; and, a noncompensable evaluation is assigned 
for slight injury.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Injury to Muscle Group XIII, involving the posterior thigh 
group of muscles, is evaluated as to disability affecting the 
following functions: extension of the hip and flexion of the 
knee; outward and inward rotation of the flexed knee; acting 
with the rectus femoris and sartorius synchronizing 
simultaneous flexion of the hip and knee and extension of the 
hip and knee by belt-over-pulley action at the knee joint.  A 
40 percent evaluation is assigned for severe disability, a 30 
percent evaluation is assigned for moderately severe 
disability, a 10 percent evaluation is assigned for moderate 
disability, and a noncompensable evaluation is assigned for 
slight disability.  38 C.F.R. § 4.73, Diagnostic Code 5313.  

Notwithstanding that the appellant experiences spasms in his 
right leg and walks with an altered gait on the right, the 
Board does not find that the current clinical findings 
demonstrate that the appellant's muscle injuries involving 
Muscle Groups XI and XIII of the right leg present moderately 
severe disability, as outlined above.  Because the evidence 
fails to establish that the residuals of shell fragment 
wounds of the right leg and thigh are productive of more than 
moderate disability, the Board is unable to identify a basis 
to grant an evaluation greater than 10 percent for each of 
the disabilities associated with the shell fragment wounds of 
the right leg (Muscle Group XI) and the right thigh (Muscle 
Group XIII).  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as mandated by the Court's 
decision in DeLuca, supra.  While the appellant complains of 
spasms in his right lower extremity that are relieved with 
massage, the Board does not find that such spasms has 
resulted in functional disability in excess of that 
contemplated in the combined 20 percent evaluation already 
assigned for the disabilities associated with Muscle Groups 
XI and XIII in the right lower extremity.  Hence, the Board 
does not find that a higher disability evaluation is 
warranted for the appellant's residuals of shell fragment 
wounds of the right leg and right thigh on the basis of 
functional disability.  

The appellant's residuals of shell fragment wounds of the 
right leg and right thigh have consistently been rated as for 
damage to Muscle Group XI.  However, the medical evidence 
since the injury have shown that the there are scars 
associated with the those wounds.  Under Esteban, supra, the 
residual scars may be evaluated separately from the damage to 
Muscle Group XI.  

Because the long scar that runs posteriorly from below the 
right knee to the right thigh was shown to be significantly 
tender on palpation at the August 1991 VA surgical 
examination, and to be painful at the March 1998 VA 
examination, the Board finds that a separate 10 percent 
evaluation is warranted for the scar extending posteriorly 
from below the right knee to the right thigh under Diagnostic 
Code 7804, in keeping with the Court's holding in Esteban, 
supra.  As the other scars associated with the shell fragment 
wounds of the right lower extremity have not been shown to be 
poorly nourished with repeated ulceration, or to be tender 
and painful, or to result in functional limitation, separate 
evaluations are not warranted for them under Esteban.  

III.  Residuals of Shell Fragment 
Wounds of the Left Leg

The appellant's service medical records show that the shell 
fragment wounds he sustained in February 1968 included 
multiple wounds to the left lower extremity.  

At the August 1971 VA examination, a well-healed, nontender, 
nonadherent, oval, one inch scar was seen on the posterior 
aspect of the proximal 1/4th of the left calf.  There was 
also a one inch transverse scar over the insertion of the 
Achilles tendon into the left os calcis, which was well 
healed, nontender, and nonadherent.  

The December 1974 VA examination revealed that the left calf 
scar was soft, pliable, nontender, and nonadherent, and 
without apparent muscle atrophy.  The scar over the left 
Achilles tendon at the superior border of the os calcis was 
noted to be slightly tender to palpation, but there was no 
tender callous, no shortening of the heel cord, and no ankle 
limitation.  X-rays showed multiple foreign bodies in the 
soft tissues of the posterior aspect of the os calcis.  

At a January 1990 VA medical examination, the appellant 
complained of pain in the left Achilles tendon area, with 
swelling at times.  He also reported pain in the posterior 
aspect below the left knee and in the left ankle area at the 
August 1991 VA examination, and there was significant 
tenderness noted on palpation of the scar in the left heel 
area.  

Evaluation of the appellant's left lower extremity scars at 
the March 1993 VA surgical examination revealed that the 
transverse scar in the left ankle area was not fixed and had 
no loss of underlying soft tissue below the scar, and that 
there was moderate loss of underlying soft tissue below the 
transverse scar in the middle of the upper third of the leg, 
posteriorly.  

The March 1998 VA examination revealed slight tenderness 
along the lateral border of the left os calcis, which was due 
to a small retracted scar above the tip of the os calcis 
directly at the point of attachment of the Achilles tendon.  
X-rays of the left ankle revealed a clump of metal fragments 
at the tip of the os calcis.  The impression was pain at the 
apex of the left os calcis, lateral, secondary to metallic 
fragments.  

Service connection was granted for residuals of shell 
fragment wounds of the left forearm, left leg, and right 
thigh by the September 1971 rating decision, and a 10 percent 
evaluation was assigned for the combination of the scars 
associated with those wounds under Diagnostic Code 7805 from 
July 20, 1971.  The November 1991 rating decision rated each 
of those disabilities separately, and assigned a 10 percent 
evaluation for residuals of shell fragment wounds of the left 
leg under Diagnostic Code 5311, from April 2, 1991, based on 
moderate disability in the muscle group affected by the shell 
fragment wounds.  

Although the appellant experiences spasms in his left lower 
extremity that require massage for relief, the Board does not 
find that the current clinical findings demonstrate that he 
has more than moderate muscle injury resulting from the 
fragment wound of the left leg.  There is moderate soft 
tissue loss underlying the wound to the mid calf posteriorly, 
but the wounds to the left ankle area have not been shown to 
have soft tissue loss.  Because the evidence fails to 
establish that the residuals of shell fragment wounds of the 
left leg are productive of more than moderate disability in 
Muscle Group XI, the Board is unable to identify a basis to 
grant a higher evaluation for the disability.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as mandated by the Court's 
decision in DeLuca, supra.  While the appellant complains of 
spasms in his left lower extremity that are relieved with 
massage, the Board does not find that such spasms has 
resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation already assigned 
for the disabilities associated with Muscle Group XI in the 
left lower extremity.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
residuals of shell fragment wounds of the left leg on the 
basis of functional disability.  

While the appellant's residuals of the shell fragment wounds 
of the left leg are rated as for damage to Muscle Group XI, 
the medical evidence shows that there are scars associated 
with those wounds.  Under Esteban, supra, the residual scars 
may be evaluated separately from the damage to Muscle Group 
XII.  

Because the scar associated with the appellant's shell 
fragment wound of the left ankle area is shown to be tender 
and painful, the Board finds that a separate 10 percent 
evaluation is warranted for the scar in the area of the left 
os calcis, in keeping with the Court's holding in Esteban, 
supra.  As the scar in the posterior left calf area is not 
shown to be poorly nourished with repeated ulceration, or to 
be tender and painful, or to result in functional limitation, 
a separate evaluation is not warranted for it under Esteban.  



IV.  Residuals of a Shell Fragment Wound of the Left Arm

Service medical records show that the shell fragments wounds 
the appellant sustained in February 1968 included a wound to 
the left arm.  Although the appellant was though to have a 
severed left ulnar nerve at surgery in March 1968, it was 
determined during subsequent hospitalization that the left 
ulnar nerve was intact.  The opinion of the plastic surgeon 
was that the appellant had sustained nerve trauma without 
severance and that full return of function could be expected.  

At the August 1971 VA examination, a four inch vertical scar 
was noted on the left forearm without keloid formation.  
There was full range of motion of the left wrist and full 
extension and flexion of the fingers on the left hand.  There 
was no evidence of muscle atrophy in the left hand or of 
neurological or arterial injury.  

The December 1974 VA examination also revealed full range of 
motion in the left wrist and in the fingers of the left hand, 
and satisfactory gripping function of the left hand.  The 
left forearm scar was adherent to underlying flexor tendons.  

Slight keloid formation was noted on the left forearm scar in 
the wrist area at the August 1991 VA surgical examination, 
and, while there was normal range of motion in the left hand, 
there was an area of hypesthesia to pinprick on isolated 
distribution of the ulnar nerve overlying the fifth finger 
and the ulnar side of the fourth finger.  Intrinsic movements 
of the left hand were performed through a normal range of 
motion.  

At the March 1993 VA surgical examination, the appellant 
complained of numbness in the fourth and fifth fingers of the 
left hand, most markedly involving the fifth finger.  Some 
adherence to the underlying musculofascial structures was 
noted in the left wrist scar, and the appellant experienced a 
tingling sensation in the distribution of the ulnar nerve 
with deep pressure on the wrist scar.  Some hypesthesia to 
pin prick was demonstrated on the ulnar aspect of the fifth 
finger.  Intrinsic movements of the left wrist and hand were 
well performed.  

At the March 1998 VA examination, the appellant indicated 
that he experienced muscle spasms in his left forearm, at the 
distal aspect of the wrist close to the wound scar, that 
required massage before he could open his hand.  He had 
difficulty in doing a synchronous movement with the ring and 
little finger of the left hand and reported that he had 
noticed some changes in sensation of the fifth finger.  It 
was reported that he was right-handed.  Examination of the 
left hand revealed some decrease in size in the hypothenar 
imminence that is supplied by the ulnar nerve, and also 
showed hypalgesia and hypesthesia in the left fifth finger, 
with some of the decreased sensation extending into the 
palmar aspect of the hand.  There was excellent pinch, hook, 
and grasp with the left hand, and the examiner was unable to 
establish any lack of coordination in the flexor extensor 
mechanism of the fingers.  Range of motion of the left wrist 
was intact, but pain was elicited with palpation of the left 
wrist scar.  The impressions included a soft tissue injury at 
the volar aspect of the left wrist, with neuropathy of the 
cutaneous and motor nerve, and incomplete, mild involvement 
with mild sensory loss in the little finger and mild motor 
loss to the hypothenar musculature in the left hand.  

While the September 1971 rating decision granted service 
connection for the combined entity of residuals of shell 
fragment wounds of the left forearm, left leg, and right 
thigh and assigned a 10 percent evaluation for the scars 
associated with those wounds under Diagnostic Code 7805 from 
July 20, 1971, the November 1991 rating decision rated each 
disability separately, and assigned a noncompensable 
evaluation for the left wrist scar under Diagnostic Code 7805 
from July 20, 1971.  

Because the March 1998 VA examination revealed that the 
appellant experienced pain associated with the left wrist 
scar, the Board finds that a 10 percent evaluation is 
warranted for that scar under Diagnostic Code 7804.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as mandated by the Court's 
decision in DeLuca, supra.  While the appellant complains of 
pain associated with the left wrist scar, the Board does not 
find that the scar has resulted in functional disability in 
excess of that contemplated in the 10 percent evaluation 
awarded by this decision for the scar disability.  He has 
excellent pinch, hook, and grasp in the left hand, and no 
lack of coordination in the flexor extensor mechanism of the 
fingers.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellant's 
residuals of shell fragment wounds of the left arm on the 
basis of functional disability.  

While the appellant's residuals of the shell fragment wounds 
of the left arm have been rated as for scars, the medical 
evidence since the injury has shown that the there is some 
ulnar nerve problems associated with the wounds.  Under 
Esteban, supra, the residual paralysis related to the ulnar 
nerve may be evaluated separately from the scar.  

Evaluation of disability involving the ulnar nerve is based 
on the degree of paralysis present.  If there is complete 
paralysis, as manifested by "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers, and 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, and inability to spread the fingers (or 
reverse) or to adduct the thumb; and flexion of wrist 
weakened; a 60 percent evaluation is assigned if the major 
hand is involved or a 50 percent evaluation is assigned if 
the minor hand is involved.  For incomplete paralysis of the 
ulnar nerve, if severe, the evaluations are 40 percent for 
the major hand and 30 percent for the minor hand; if 
moderate, the evaluations are 30 percent for the major hand 
and 20 percent for the minor hand; if mild, the evaluations 
are 10 percent for both the major and minor hand.  38 C.F.R. 
§ 4.123a, Diagnostic Code 8516.  

After evaluating the evidence, the Board has determined that 
the clinical findings indicate that the appellant's residuals 
of shell fragment wounds of the left arm include mild 
incomplete paralysis involving the ulnar nerve.  Therefore, a 
separate 10 percent evaluation is warranted for the mild 
incomplete paralysis of the left ulnar nerve under Diagnostic 
Code 8615, in keeping with the Court's holding in Esteban, 
supra.  However, a 20 percent evaluation is not warranted 
because the incomplete paralysis is not shown to be moderate 
in degree.  

ORDER

Service connection is denied for a left foot disorder.  

An increased evaluation is denied for residuals of shell 
fragment wounds of the right leg and right thigh.  

A 20 percent evaluation is granted for residuals of shell 
fragment wounds of the left leg, subject to the laws and 
regulations governing the award of monetary benefits.  

A separate 10 percent evaluation is granted for a scar in the 
posterior right knee area, associated with shell fragment 
wounds of the right leg and thigh, subject to the laws and 
regulations governing the award of monetary benefits.  

A separate 10 percent evaluation is granted for a scar in the 
left ankle area, associated with shell fragment wounds of the 
left leg, subject to the laws and regulations governing the 
award of monetary benefits.  

A 10 percent evaluation is granted for a scar in the left 
wrist area, associated with a shell fragment wound of the 
left arm, subject to the laws and regulations governing the 
award of monetary benefits.  

A separate 10 percent evaluation is granted for mild, 
incomplete paralysis of the left ulnar nerve, as a residual 
of a shell fragment wound of the left arm, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

